Citation Nr: 0825891	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUE

Entitlement to authorization for additional fee basis (non-
VA) chiropractic treatment.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Saginaw, 
Michigan, which denied further entitlement to VA funded 
chiropractic services. 

The veteran's November 2006 Substantive Appeal included a 
request for a personal hearing before a Member of the Board 
in Washington, DC.  He withdrew this request in writing in 
March 2007.


REMAND

The veteran is seeking entitlement to additional fee basis 
chiropractic care.  In June 2005, the Saginaw VAMC cancelled 
the veteran's fee basis status, having determined that there 
did not appear to be a documented clinical need for the 
veteran to receive chiropractic care, that no such care had 
been requested by a VA doctor, and that there was no 
indication that other treatment options with VA resources had 
been attempted.  

In pertinent part, 38 C.F.R. § 17.52(a) provides that '[w]hen 
VA facilities or other government facilities are not capable 
of furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care  . . . .'

An August 2005 reconsideration disapproved the veteran's 
claim based on the rationale that 'Fee Based Chiropractic 
care is intended for short-term, therapeutic purposes.  [The 
veteran] states he has received chiropractic treatments since 
1975.  Clearly, this is not short term.  It is maintenance.'  

According to the August 2006 Statement of the Case (SOC), a 
July 2003 letter from the Fee Basis Department at the Saginaw 
VAMC authorized the veteran to receive Fee Basis Chiropractic 
Services not to exceed $125.00 per month until July 31, 2005.  
The veteran contends that he was told during an August 2005 
physical therapy appointment at the Saginaw VAMC to pursue 
non-VA chiropractic services.  

Other than a January 2006 note from the veteran's private 
osteopath stating that the veteran would benefit from long-
term osteopathic manipulation, there are no medical records 
in the veteran's Medical Administration Service (MAS) file.  
Specifically, the Board has not received the report of the 
veteran's August 2005 physical therapy appointment at the 
Saginaw VAMC or the veteran's private chiropractic treatment 
records.  

Thus, the Board is unable to reach a fully informed decision 
as to whether the veteran's requires chiropractic treatment, 
nor can the Board evaluate the sufficiency of any attempts by 
VA or the veteran to determine whether a nearby VA medical 
facility was capable of providing the specific type of 
treatment received by the veteran.  A remand is therefore 
required in order to obtain this information. 

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should associate with the 
claims file the record of the August 2005 
physical therapy consultation that is 
noted above, as well as copies of any VA 
treatment related to the back since that 
date.  The VAMC should also obtain any 
private medical records relating to the 
veteran's osteopathic manipulation as 
discussed above.  

2.  The VAMC should arrange for these 
medical records to be reviewed by an 
appropriate VA physician.  That physician 
should offer an opinion as to whether or 
not the veteran requires osteopathic 
manipulation.  If so, the physician should 
also opine as to whether a nearby VA 
facility is capable of providing 
osteopathic manipulation services to the 
veteran.  The physician should provide a 
complete rationale for all opinions 
expressed.  The physician who renders the 
opinion(s) should not be an individual who 
was involved in adjudicating the veteran's 
actual claim for fee basis treatment in 
any decision, SOC, or SSOC.

3.  After the development requested above 
has been completed, and after any other 
developed deemed appropriate, the VAMC 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




